DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-16, in the reply filed on 2/11/21 is acknowledged.  The traversal is on the ground(s) that there is a lack of serious burden placed on the examiner in performing the search.  This is not found persuasive because applicant did not submit evidence of record showing groups to be obvious variants.  There is a search and examination burden due to the different classification of the claim groups.  The claimed method and apparatus would have different issues that can arise throughout prosecution, exclusive of one another, that can further create an undue burden on the examiner.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/21.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the “638”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "633a-d" and "638" have both been used to designate “longitudinal clamping elements”; and
reference characters "340" and "540" have both been used to designate “devises” [which is seemingly meant to read “clevises
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “340” has been used to designate both “clovis” and “devises” [both “clovis” and “devises” are seemingly meant to instead read “clevis” and “clevises”, respectively].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification is objected to as failing to provide proper antecedent basis for the claimed “clevis” [claim 4] and “clevises” [claim 5].  As per MPEP 608.01(o), terms and phrases used in claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description [see 37 CFR 1.75(d)(1)].
Claim Objections
Claim 1 is objected to because of the following informalities: 
10 comprising” which should be amended to instead recite “A cleaning tool system [[.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
Lines 10-11 contain a grammatical error reciting “to provide a scrubbing effect as fore body is drawn through the channel” which should be amended to instead recite “to provide a scrubbing effect as the fore body is drawn through the channel”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of stabilizers” in claim 1;
“cleaning elements” in claims 9, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 8-9 recite “a plurality of stabilizers extending from the central body radially relative to a longitudinal axis” which renders the claim indefinite.  It is unclear what is defined by said plurality of stabilizers extending from the central body “radially relative to a longitudinal axis” because the claim fails to define a shape of the central body and it is unclear if said longitudinal axis refers to a longitudinal axis of the nondescript central body.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 7,
Lines 5-6 recite “the fore body has vent channels in fluid communication with the plenum and terminating in one or more orifices” which renders the claim indefinite on orifices to dispense a cleaning medium”; therefore it is unclear if said “one or more orifices” in claim 7 refers to the “orifices to dispense a cleaning medium” in independent claim 1.  
Regarding claim 9,
Lines 6-7 recite that the fore body further comprises “a plurality of spray channels in fluid communication with the plenum and terminating in one or more orifices” which renders the claim indefinite on the basis on improper antecedent basis.  Independent claim 1 establishes “said fore body having orifices to dispense a cleaning medium”; therefore it is unclear if said “one or more orifices” in claim 9 refers to the “orifices to dispense a cleaning medium” in independent claim 1.  
Regarding claim 13,
Lines 5-7 recite “at least two jet orifices oriented to spray perpendicular to the peripheral contour in first lateral directions, said at least two jet orifices positioned in curved depressions intermediate two of the lateral clamping elements” which renders the claim indefinite.  It is unclear what is defined by “first lateral directions” because no relative orientation is defined for what constitutes “lateral” or “perpendicular”, and it is further unclear how there can be multiple first lateral directions.
Lines 8-11 recite “at least a second two jet orifices oriented to spray perpendicular to the peripheral contour in second lateral directions, said at least a second two jet orifices positioned in second curved depressions intermediate two of the lateral clamping elements” which renders the claim indefinite.  It is unclear what is defined by “second lateral directions” because no relative orientation is defined for what 
Lines 7 and 10-11 recite claim limitation “the lateral clamping elements”.  There is insufficient antecedent basis for this limitation in the claim.
The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claims 15 and 16,
Lines 1-2 recite “wherein the connection boss extends on a lateral axis from the central body” which renders the claim indefinite.  Claims 15 and 16 recite that the connection boss extends “from the central body” which contradicts independent claim 1 defining that the connection boss is “in the central body”; it is unclear how said connection boss can be both located in the central body (claim 1) and also extending from the central body (claims 15-16).  Additionally, it is unclear what is defined by “extends on a lateral axis from the central body” because the claims fail to define a shape of the central body such that “a lateral axis” may be discernable.  The scope of the claim is unascertainable and therefore rendered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,113,885 to Ramsey (“Ramsey”).
Regarding claim 1,
Ramsey discloses a cleaning tool system comprising: 
a central body (11 + 21) [Fig. 1; col. 1, lines 63 - col. 2, line 12]; 
a fore body (20) extending from the central body and having a peripheral contour shaped to be received in an enclosed channel, said fore body having orifices (32) to dispense a cleaning medium [Fig. 1; col. 2, lines 30-36]; 
a connection boss (23) in the central body configured to receive a supply line (25 + 26) for the cleaning medium [Fig. 1; col. 2, lines 7-17]; 
a plurality of stabilizers (34) extending from the central body radially relative to a longitudinal axis to engage surfaces of the channel [Fig. 1; col. 2, lines 39-55]; and, 
a loop hook (33) in the fore body configured to attach a draw line to pull the fore body and central body through the channel along the longitudinal axis [Fig. 1; col. 3, lines 4-7].  
Regarding claim 4,
Ramsey discloses the cleaning tool system as defined in claim 1 wherein the plurality of stabilizers (34) each comprise: 
a clevis (35) extending from the central body; 
a wheel (37) supported on an axle (38) carried in the clevis [Fig. 1-2, 4, 6; col. 2, lines 39-55].  
Regarding claim 5,
Ramsey discloses the cleaning tool system as defined in claim 4 wherein the plurality of stabilizers (34) extends from the central body to engage corners of the channel [Fig. 1-4, 6; col. 2, lines 39-68; col. 3, lines 15-29].  
Regarding claim 6,
Ramsey discloses the cleaning tool system as defined in claim 5 wherein the clevises are angularly oriented to extend from the central body at angles predetermined based on the geometric shape of the channel to provide orientation of the wheels for contact in the channel corners [Fig. 1-4, 6; col. 2, lines 39-68; col. 3, lines 15-29].  
Regarding claim 7,
Ramsey discloses the cleaning tool system as defined in claim 1 wherein
the cleaning medium is pressurized gas from a supply line (25 + 26) engaged in the connection boss (23); 
the central body includes a plenum (at 24) receiving the pressurized gas; 
the fore body (20) has vent channels (32) in fluid communication with the plenum and terminating in one or more orifices to distribute the pressurized gas [se Fig. 1; col. 2, lines 30-33].  
Regarding the recitation “the cleaning medium is pressurized gas”, this recitation is a statement of intended use which does not patentably distinguish over Ramsey since Ramsey meets all the structural elements of the claim(s) and is capable of utilizing pressurized gas as the cleaning medium if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd.  
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 6,190,090 to Campbell et al. (“Campbell”).
Regarding claim 1,
Campbell discloses a cleaning tool system comprising: 
a central body (at 103) [Fig. 4; col. 12, lines 16-36]; 
a fore body (at 97) extending from the central body and having a peripheral contour shaped to be received in an enclosed channel, said fore body having orifices (86) to dispense a cleaning medium [Fig. 4; col. 11, line 65 - col. 12, line 15]; 
a connection boss (at 112) in the central body capable of receiving a supply line for the cleaning medium [Fig. 4; col. 12, lines 16-36]; 
a plurality of stabilizers (6, 7) extending from the central body radially relative to a longitudinal axis to engage surfaces of the channel [Fig. 4; col. 12, lines 47-60]; and, 
a loop hook (88) in the fore body configured to attach a draw line to pull the fore body and central body through the channel along the longitudinal axis [Fig. 1A; col. 7, lines 48-51].  
Regarding claim 2,
Campbell discloses the cleaning tool system as defined in claim 1 wherein the fore body further comprises at least one wiper (5) having a resilient peripheral contour concentric with the peripheral contour, the resilient peripheral contour resiliently 
Regarding claim 3,
Campbell discloses the cleaning tool system as defined in claim 2 wherein the resilient peripheral contour (5) and the plurality of stabilizers (6) cooperatively prevent yaw, pitch and roll  [Fig. 4; col. 7, lines 55-64; col. 12, lines 47-60].
Regarding claim 9,
Campbell discloses the cleaning tool system as defined in claim 1 wherein 
the cleaning medium is one of water, solvent, degreaser or other liquid cleaning agent from a supply line engaged in the connection boss [Fig. 4; col. 12, lines 16-36]; 
the central body (at 103) includes a plenum; and 
the fore body (at 97) further comprises 
a plurality of spray channels in fluid communication with the plenum and terminating in one or more jet orifices (86) [Fig. 4; col. 11, line 65 - col. 12, line 15] and, 
a plurality of laterally oriented cleaning elements (5, 99) forming elements of a resilient peripheral contour concentric with the peripheral contour, said cleaning elements configured to resiliently contact surfaces of the channel to provide a scrubbing effect as fore body is drawn through the channel [Fig. 4; col. 12, lines 36-42].  
Regarding claim 10,

Regarding claim 11,
Campbell discloses the cleaning tool system as defined in claim 9 wherein the stabilizers (6, 7) comprise longitudinally oriented cleaning elements extending from the central body, the longitudinally oriented cleaning elements having outer ends resiliently contacting the corners of the channel [Fig. 4; col. 7, lines 55-64].  
Regarding claim 12,
Campbell discloses the cleaning tool system as defined in claim 11 wherein the longitudinally oriented cleaning elements comprise resilient foam (i.e. urethane) received in longitudinal clamping elements [Fig. 4; col. 7, lines 55-64].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 5,113,885 to Ramsey (“Ramsey”).
Regarding claim 8,
Ramsey discloses the cleaning tool system as defined in claim 7, wherein the vent channels (32) are constricting nozzles to increase gas flow velocity for ejection In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). 
Conclusion
See the attached ‘Notice of References Cited’ for comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711